DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic relay comprising: a fixed contact; a moving contact movable from a closed position where the moving contact is in contact with the fixed contact to an open position where the moving contact is out of contact with the fixed contact, and vice versa; an electromagnet device including a coil and configured to move the moving contact from one of the closed position or the open position to the other position by having a magnetic flux generated by the coil when an electric current flows through the coil; a regeneration unit including a switch and a load, the load being connected to the switch and configured to consume power when an electric current flows through the load, the regeneration unit being connected to the coil; and a control unit , wherein the switch is connected to the load in parallel, 2Application No.: 17/040,966Docket No.: 091478-0395 the regeneration unit further includes a diode that is connected in series to a parallel circuit of the switch and the load, a cathode of the diode is to be connected to a high-potential line between the power supply and the coil, the regeneration unit is connected to the coil in parallel or in series, the regeneration unit further includes a voltage regulator connected in series to the parallel circuit of the switch and the load and to the diode, and the regenerative current flows through the voltage regulator when a counterelectromotive voltage of the coil is greater than a predetermined voltage.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
 Claim 8, the prior art of record does not teach nor suggest in the claimed combination a method for controlling an electromagnetic relay, the electromagnetic relay including: 3Application No.: 17/040,966Docket No.: 091478-0395 a fixed contact; a moving contact movable from a closed position where the moving contact is in contact with the fixed contact to an open position where the moving contact is out of contact with the fixed contact, and vice versa; an electromagnet device including a coil and configured to move the moving contact from one of the closed position or the open position to the other position by having a magnetic flux generated by the coil when an electric current flows through the coil; and a regeneration unit including a switch , wherein the switch is connected to the load in parallel, the regeneration unit further includes a diode that is connected in series to a parallel circuit of the switch and the load, a cathode of the diode is to be connected to a high-potential line between the power supply and the coil, the regeneration unit is connected to the coil in parallel or in series, 4Application No.: 17/040,966Docket No.: 091478-0395 the regeneration unit further includes a voltage regulator connected in series to the parallel circuit of the switch and the load and to the diode, and the regenerative current flows through the voltage regulator when a counterelectromotive voltage of the coil is greater than a predetermined voltage.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed03/08/2022, with respect to currently amended claims 1, 4 and 6-8 have been fully considered and are persuasive.  The rejection(s) of amended claims 1, 4 and 6-8 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837